Exhibit 10.4

FORM OF REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of __________ __, 2009 (the “Effective Date”) by and among Solar Semiconductor
Corporation (formerly named Trans-India Acquisition Corporation), a Delaware
corporation (the “Company”) and the undersigned individuals and entities (each
individually a “Stockholder” and together the “Stockholders”).

RECITALS

A. The Company, Solar Semiconductor Ltd., a Cayman Islands company (“SSL”),
Solar Semiconductor Private Limited, a company formed under the laws of the
Republic of India, Solar Semiconductor, Inc., a California corporation, the
Stockholders, and the Stockholders’ Representative (as defined in the Share
Exchange Agreement) have entered into a share exchange agreement of even date
herewith (the “Share Exchange Agreement”), pursuant to which the Company will
acquire at least 80% of the outstanding capital stock of SSL (the
“Acquisition”).

B. In the Acquisition, the Stockholders received shares of Common Stock of the
Company in exchange for their shares of capital stock of SSL.

C. In inducing the Stockholders to enter into the Share Exchange Agreement, the
Company agreed to enter into this Agreement with the Stockholders.

D. Each Stockholder holds the number of Registrable Securities set forth on
Exhibit A next to such Stockholder’s name.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
provisions, and covenants set forth in the Share Exchange Agreement and in this
Agreement, it is hereby agreed as follows:

1. Definitions.

(a) “Commission” means the Securities and Exchange Commission, or any other
federal agency then administering the Securities Act or the Exchange Act.

(b) “Common Stock” means the common stock of the Company.

(c) “Exchange Act” means the federal Securities Exchange Act of 1934.

(d) “Registrable Securities” mean the shares of Common Stock held by the
Stockholders listed on Exhibit A (or any of their successors or assigns), which
Exhibit shall be updated for any Stockholders that become party to this
Agreement in the future. Registrable Securities also include any shares of
capital stock or other securities of the Company issued as a dividend or other
distribution with respect to or in exchange for or in replacement of such shares



--------------------------------------------------------------------------------

of Common Stock. As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities when: (a) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been sold, transferred, disposed
of or exchanged in accordance with such Registration Statement; (b) such
securities shall have been otherwise transferred, new certificates for them not
bearing a legend restricting further transfer shall have been delivered by the
Company and subsequent public distribution of them shall not require
registration under the Securities Act; (c) such securities shall have ceased to
be outstanding; or (d) such Registrable Securities may be sold under Rule 144 or
another similar exemption under the Securities Act during a three-month period
without registration.

(e) “Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of Common
Stock (other than a registration statement on Form S-4 or Form S-8, or their
successors, or any registration statement covering only securities proposed to
be issued in exchange for securities or assets of another entity).

(f) “Securities Act” means the federal Securities Act of 1933.

2. Registration Rights.

2.1 Demand Registration.

(a) Request for Registration. At any time and from time to time on or after the
Effective Date, the Stockholders holding at least ten percent (the “Initiating
Stockholders”) of the then outstanding Registrable Securities may make a written
demand for registration (a “Demand Registration”) under the Securities Act of
the sale of all or part of their Registrable Securities. Any demand for a Demand
Registration shall specify the number of shares of Registrable Securities
proposed to be sold and the intended method(s) of distribution thereof.

(b) Notice to all Stockholders. Should the Company receive a written request
from less than all Stockholders of the then outstanding Registrable Securities,
then the Company shall, within twenty (20) days after the receipt of such
written request, give written notice of such request (the “Request Notice”) to
all remaining Stockholders (“Remaining Stockholders”). The Remaining
Stockholders shall have twenty (20) days after receipt of the Request Notice to
inform the Company, by writing, of any interest to participate in the Demand
Registration.

(c) Reasonable Efforts; Form S-3 Registration. After all notices pursuant to
Section 2.1(b) above have been made, the Company shall use all reasonable
efforts to effect the registration under the Securities Act of all Registrable
Securities which the Initiating Stockholders (and any Remaining Stockholders
electing to participate in such registration) request to be registered. The
Company may, if permitted by law, effect any registration pursuant to this
Section 2.1 by the filing of a registration statement on Form S-3.

 

2



--------------------------------------------------------------------------------

(d) Reduction of Offering. If the Initiating Stockholders intend to distribute
the Registrable Securities covered by their request by means of an underwriting,
then they shall so advise the Company as a part of their request made pursuant
to this Section 2.1(a) and the Company shall include such information in the
written notice referred to in subsection Section 2.1(b). In such event, the
right of any Stockholder to include his, her, or its Registrable Securities in
such registration shall be conditioned upon such Stockholder’s participation in
such underwriting. All Stockholders proposing to distribute their securities
through such underwriting shall enter into an underwriting agreement in
customary form with the managing underwriter or underwriters selected for such
underwriting by the Company. Notwithstanding any other provision of this
Section 2.1(d), if the underwriter(s) advise(s) the Company in writing that
marketing factors require a limitation of the number of securities to be
underwritten then the Company shall so advise all holders of Registrable
Securities that would otherwise be registered and underwritten pursuant hereto,
and the number of Registrable Securities that may be included in the
underwriting shall be reduced as required by the underwriter(s) and allocated
among the holders of Registrable Securities on a pro rata basis according to the
number of Registrable Securities then outstanding held by each Stockholder
requesting registration (including any Remaining Stockholders electing to be
included in such Demand Registration); provided, however, that the number of
shares of Registrable Securities to be included in such underwriting and
registration shall not be reduced unless all other securities of the Company are
first entirely excluded from the underwriting and registration. Any Registrable
Securities excluded and withdrawn from such underwriting shall be withdrawn from
the registration.

(e) Maximum number of Demand Registrations. The Company shall not be obligated
(i) to effect more than three (3) Demand Registrations under this Section 2.1(a)
in respect of Registrable Securities or (ii) to effect any Demand Registration
within three months after the effective date of a registration statement
relating to any underwritten offering of Common Stock (including any such
offering effected pursuant to a Demand Registration hereunder).

(f) Deferral. Notwithstanding the foregoing, if the Company shall furnish to
Stockholders requesting the filing of a registration statement pursuant to this
Section 2.1(a), a certificate signed by the President or Chief Executive Officer
of the Company stating that in the good faith judgment of the Board of Directors
of the Company, it would be detrimental to the Company and its shareholders for
such registration statement to be filed and it is therefore essential to defer
the filing of such registration statement, then the Company shall have the right
to defer such filing for a period of not more than ninety (90) days after
receipt of the request of the Initiating Stockholders; provided, however, that
the Company may not utilize this right more than once in any twelve (12) month
period.

(g) Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; provided, however that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) the Stockholders included
in such Demand Registration thereafter elect to continue the offering.

 

3



--------------------------------------------------------------------------------

2.2 Piggy-Back Registration.

(a) Piggy-Back Rights. If at any time on or after the Effective Date the Company
proposes to file a Registration Statement under the Securities Act with respect
to an offering of equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into, equity securities, by the
Company for its own account or by shareholders of the Company for their own
account, other than a Registration Statement (i) filed in connection with any
employee stock option or other benefit plan, (ii) for an exchange offer or
offering of securities solely to the Company’s existing shareholders, (iii) for
an offering of debt that is convertible into equity securities of the Company or
(iv) for a dividend reinvestment plan, then the Company shall (x) give written
notice of such proposed filing to Stockholders as soon as practicable but in no
event less than thirty (30) days before the anticipated filing date, which
notice shall describe the amount and type of securities to be included in such
offering, the intended method(s) of distribution, and the name of the proposed
managing underwriter or underwriters, if any, of the offering, and (y) offer to
the Stockholders in such notice the opportunity to register the sale of such
number of shares of Registrable Securities as the Stockholders may request in
writing within twenty (20) days following receipt of such notice (a “Piggy-Back
Registration”). The Company shall cause such Registrable Securities to be
included in such registration and shall use its best efforts to cause the
managing underwriter(s) of a proposed underwritten offering to permit the
Registrable Securities requested to be included in a Piggy-Back Registration to
be included on the same terms and conditions as any similar securities of the
Company and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof. If
the Stockholder proposes to distribute its securities through a Piggy-Back
Registration that involves an underwriter(s), the Stockholder shall enter into
an underwriting agreement in customary form with the underwriter(s) selected for
such Piggy-Back Registration. Piggyback Registrations effected under this
Section 2.2(a) shall not be counted as Demand Registrations effected pursuant to
Section 2.1(a).

(b) Reduction of Offering. Notwithstanding any other provision of this
Agreement, if a Piggy-Back Registration will be an underwritten offering and the
managing underwriter(s) determine(s) in good faith that marketing factors
require a limitation of the number of shares to be underwritten, then the
managing underwriter(s) may exclude shares (including Registrable Securities)
from the registration and the underwriting, and the number of shares that may be
included in the registration and the underwriting shall be allocated, first, to
the Company, and second to Stockholders requesting inclusion of their
Registrable Securities in such Registration Statement on a pro rata basis based
on the number of Registrable Securities each such Stockholder has requested to
be included in the registration. If any Stockholder disapproves of the terms of
any such underwriting, such Stockholder may elect to withdraw therefrom by
written notice to the Company and the underwriter, delivered at least ten
(10) business days prior to the effective date of the Registration Statement.
Any Registrable Securities excluded or withdrawn from such underwriting shall be
excluded and withdrawn from the registration. For any Stockholder that is a
partnership or corporation, the partners, retired partners and shareholders of
such Stockholder, or the estates and family members of any such

 

4



--------------------------------------------------------------------------------

partners and retired partners and any trusts for the benefit of any of the
foregoing persons shall be deemed to be a single “Stockholder,” and any pro rata
reduction with respect to such “Stockholder” shall be based upon the aggregate
amount of shares carrying registration rights owned by all entities and
individuals included in such “Stockholder,” as defined in this sentence.

(c) Withdrawal. Any Stockholder may elect to withdraw its request for inclusion
of Registrable Securities in any Piggy-Back Registration by giving written
notice to the Company of such request to withdraw prior to the effectiveness of
the Registration Statement. The Company may also elect to withdraw a
registration statement at any time prior to the effectiveness of the
Registration Statement. Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by a Stockholder in connection with such Piggy-Back
Registration as provided in Section 2.2.

2.3 Form S-3 Registration. In case the Company shall receive from the
Stockholders of at least ten percent (10%) of the Registrable Securities a
written request or requests that the Company effect a registration on Form S-3
and any related qualification or compliance with respect to all or a part of the
Registrable Securities owned by such Stockholder or Stockholders, the Company
shall:

(d) promptly give written notice of the proposed registration, and any related
qualification or compliance, to all other Stockholders; and

(e) use its best efforts to effect, as soon as practicable, such registration
and all such qualifications and compliances as may be so requested and as would
permit or facilitate the sale and distribution of all or such portion of such
Stockholder’s Registrable Securities as are specified in such request, together
with all or such portion of the Registrable Securities of any other Stockholders
joining in such request as are specified in a written request given within
twenty (20) days after receipt of such written notice from the Company,
provided, however, that the Company shall not be obligated to effect any such
registration, qualification or compliance, pursuant to this Section 2.3:

(i) if Form S-3 is not available for such offering by the Stockholders;

(ii) if the Stockholders, together with the stockholders of any other securities
of the Company entitled to inclusion in such registration, propose to sell
Registrable Securities and such other securities (if any) at an aggregate price
to the public (net of any underwriters’ discounts or commissions) of less than
$1,000,000;

(iii) if the Company shall furnish to the Stockholders a certificate signed by
the Chief Executive Officer or Chairman of the Board of the Company stating that
in the good faith judgment of the Board of Directors of the Company, it would be
seriously detrimental to the Company and its stockholders for such Form S-3
Registration to be effected at such time, in which event the Company shall have
the right to defer the filing of the Form S-3 registration statement for a
period of not more than forty five (45) days after receipt of the request of the
Stockholder or Stockholders under this Section 2.3; provided, however, that the
Company shall not utilize this right more than once in any twelve month period;
or

 

5



--------------------------------------------------------------------------------

(iv) in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.

(f) Subject to the foregoing, the Company shall file a Registration Statement
covering the Registrable Securities and other securities so requested to be
registered as soon as practicable after receipt of the request or requests of
the Stockholders.

2.4 Termination of Registration Rights. The Company’s obligations pursuant to
Sections 2 shall terminate as to any Stockholder, at such time in which all
Registrable Securities that such Stockholder holds or has the right to acquire
may immediately be sold in any three-month period without registration pursuant
to Rule 144 under the Securities Act.

2.5 Expenses. All expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings and/or qualifications
pursuant to Section 2, including without limitation all registration, filing and
qualification fees, printers’ and accounting fees, fees and disbursements of
counsel for the Company, and the reasonable fees and disbursements of up to
$30,000 of one counsel for the Stockholders selected by them, shall be borne by
the Company. Each Stockholder participating in a registration pursuant to this
Section 2 shall bear such Stockholder’s proportionate share (based on the number
of shares sold by such Stockholder over the total number of shares included in
such registration at the time it goes effective) of all discounts and
commissions incurred in connection with such offering.

3. Registration Procedures.

3.1 Obligations of the Company. Whenever required under Section 2 to effect the
registration of any Registrable Securities, the Company shall, as expeditiously
and as reasonably as possible:

(g) prepare and file with the Commission such amendments and supplements to such
registration and the prospectus used in connection with such Registration
Statement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by such
Registration Statements;

(h) furnish, without charge, to the Stockholders holding Registrable Securities
such number of copies of a prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other documents
as they may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by them that are included in such registration;

(i) prepare and file with the Commission such amendments, including
post-effective amendments, and supplements to such Registration Statement and
the prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective and in compliance with the provisions of the
Securities Act until all Registrable Securities and other securities covered by
such Registration Statement have been disposed of in accordance with the
intended method(s) of distribution set forth in such Registration Statement
(which period shall not exceed the sum of one hundred eighty (180) days plus any
period during which any such disposition is interfered with by any stop order or
injunction of the Commission or any governmental agency or court) or such
securities have been withdrawn;

 

6



--------------------------------------------------------------------------------

(j) use its commercially reasonable efforts to register and qualify the
securities covered by such Registration Statement under such other securities or
blue sky laws of such states or other jurisdictions as shall be reasonably
requested by the Stockholders holding Registrable Securities, provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business, subject itself to taxation or to file a general
consent to service of process in any such states or jurisdictions;

(k) notify in writing each Stockholder holding Registrable Securities when
(i) any registration statement filed by the Company shall become effective,
(ii) when any post-effective amendment to any such registration statement
becomes effective, (iii) the issuance or threatened issuance by the Commission
of any stop order (whereby the Company shall take all actions required to
prevent the entry of such stop order or to remove it if entered), and (iv) any
request by the Commission for any amendment or supplement to such registration
statement or any prospectus relating thereto or for additional information or of
the occurrence of an event requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of the securities covered by such registration statement, such prospectus will
not contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and promptly make available to the Stockholder holding
Registrable Securities included in such Registration Statement any such
supplement or amendment;

(l) use commercially reasonable efforts to cause all such Registrable Securities
registered pursuant to a Registration Statement hereunder to be listed on a
national securities exchange or trading system and each securities exchange and
trading system (if any) on which similar securities issued by the Company are
then listed;

(m) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to a Registration Statement hereunder and a CUSIP number for
all such Registrable Securities, in each case not later than the effective date
of such registration;

(n) use its reasonable best efforts to furnish, at the request of any
Stockholder requesting registration of Registrable Securities pursuant to this
Agreement, on the date that such Registrable Securities are delivered to the
underwriters for sale in connection with a registration pursuant to this
Agreement, if such securities are being sold through underwriters, or, if such
securities are not being sold through underwriters, on the date that the
registration statement with respect to such securities becomes effective, (x) an
opinion, dated such date, of the counsel representing the Company for the
purposes of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to the underwriters,
if any, and to the Stockholders requesting registration of Registrable
Securities, and (y) a letter dated such date, from the independent certified
public accountants of the Company, in form and substance as is customarily given
by independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriters, if any, and to the Stockholders
requesting registration of Registrable Securities; and

(o) make available for inspection by the Stockholders holding Registrable
Securities included in such Registration Statement, any underwriter
participating in any disposition pursuant to such Registration Statement and any
legal counsel, any accountant or

 

7



--------------------------------------------------------------------------------

other professional retained by the Stockholder or underwriter, all financial and
other records, pertinent corporate documents and properties of the Company, as
shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information requested by any of them in connection with such
Registration Statement.

4. Indemnification and Contribution.

4.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Stockholders, and each of the Stockholders’ employees, affiliates,
partners, stockholders, attorneys and agents, and each person, if any, who
controls each Stockholder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) (each, a “Stockholder Indemnified
Party”), from and against any expenses, losses, judgments, claims, damages or
liabilities, whether joint or several, arising out of or based upon any untrue
statement (or allegedly untrue statement) of a material fact contained in any
Registration Statement under which the sale of such Registrable Securities was
registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained in the Registration Statement, or any
amendment or supplement to such Registration Statement, or arising out of or
based upon any omission (or alleged omission) to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any violation by the Company of the Securities Act or any rule or regulation
promulgated thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration; and
the Company shall promptly reimburse the Stockholder Indemnified Party for any
legal and any other expenses reasonably incurred by such Stockholder Indemnified
Party in connection with investigating and defending any such loss, judgment,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such expense, loss, claim,
damage or liability arises out of or is based upon any untrue statement or
allegedly untrue statement or omission or alleged omission made in such
Registration Statement, preliminary prospectus, final prospectus, or summary
prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by the
Stockholder Indemnified Party expressly for use thereunder. The Company also
shall indemnify any underwriter of the Registrable Securities, their officers,
affiliates, directors, partners, members and agents and each person who controls
such underwriter on substantially the same basis as that of the indemnification
provided above in this Section 4.1

4.2 Indemnification by the Stockholders. To the extent permitted by law, each
Stockholders shall, in the event that any registration is being effected under
the Securities Act pursuant to this Agreement of any Registrable Securities held
by such Stockholder, indemnify and hold harmless the Company, each of its
directors and officers and each underwriter (if any), and each other person, if
any, who controls such Company or such underwriter within the meaning of the
Securities Act, against any losses, claims, judgments, damages or liabilities,
whether joint or several, insofar as such losses, claims, judgments, damages or
liabilities (or actions in respect thereof) that arise out of or are based upon
any untrue statement or allegedly untrue statement of a material fact contained
in any Registration Statement under which the sale of such Registrable
Securities was registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained in such Registration Statement;
or

 

8



--------------------------------------------------------------------------------

any amendment or supplement to the Registration Statement, or arise out of or
are based upon any omission or the alleged omission to state a material fact
required to be stated therein or necessary to make the statement therein not
misleading, but only to the extent that the statement or omission was made in
reliance upon and in conformity with information furnished in writing to the
Company by such Stockholder expressly for use therein, and in such case, such
Stockholder shall reimburse the Company, its directors and officers, and each of
the controlling persons for any legal or other expenses reasonably incurred by
any of them in connection with investigation or defending any such loss, claim,
damage, liability or action. Notwithstanding the foregoing or anything herein
the contrary, each Stockholder’s indemnification obligations hereunder shall be
limited to the amount of any net proceeds actually received by such Stockholder
in the applicable offering covered by such Registration Statement.

4.3 Conduct of Indemnification Proceedings. Promptly after receipt by any person
of any notice of any loss, claim, damage or liability or any action in respect
of which indemnity may be sought pursuant to Section 4.1 or 4.2, such person
(the “Indemnified Party”) shall if a claim in respect thereof is to be made
against any other person for indemnification hereunder, notify such other person
(the “Indemnifying Party”) in writing of the loss, claim, judgment, damage,
liability or action; provided, however that the failure by the Indemnified Party
to notify the Indemnifying Party shall not relieve the Indemnifying Party from
any liability which the Indemnifying Party may have to such Indemnified Party
hereunder, except and solely to the extent the Indemnifying Party is actually
prejudiced by such failure. If the Indemnified Party is seeking indemnification
with respect to any claim or action brought against the Indemnified Party, then
the Indemnifying Party shall be entitled to participate in such claim or action,
and, to the extent that it wishes, jointly with all other Indemnifying Parties,
to assume the defense thereof with counsel satisfactory to the Indemnified
Party. After notice from the Indemnifying Party to the Indemnified Party of its
election to assume the defense of such claim or action, the Indemnifying Party
shall not be liable to the Indemnified Party for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation; provided, however that in
any action in which both the Indemnified Party and the Indemnifying Party are
named as defendants, the Indemnified Party shall have the right to employ
separate counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.

 

9



--------------------------------------------------------------------------------

4.4 Contribution.

(p) If the indemnification provided for in the foregoing Sections 4.1, 4.2 and
4.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such loss,
claim, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such
Indemnified Party or such Indemnifying Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(q) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account the equitable
considerations referred to in the immediately preceding Section 4.4(a). The
amount paid or payable by an Indemnified Party as a result of any loss, claim,
damage, liability or action referred to in the immediately preceding paragraph
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses incurred by such Indemnified Party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 4.4, no Stockholder shall be required to contribute
any amount in excess of the dollar amount of the net proceeds (after payment of
any underwriting fees, discounts, commissions or taxes) actually received by
such Stockholder from the sale of Registrable Securities which gave rise to such
contribution obligation. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

4.5 Survival. Unless otherwise superseded by an underwriting agreement entered
into in connection with the offering, the obligations of the Company and
Stockholders under Section 4.4 shall survive the completion of any offering of
Registrable Securities in a registration under this Section 2, and otherwise
shall survive the termination of this Agreement.

5. Rule 144 Reporting.

5.1 With a view to making available the benefits of certain rules and
regulations of the Commission which may at any time permit the sale of the
Registrable Securities to the public without registration, after such time as a
public market exists for the Common Stock, the Company agrees to:

(r) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times after the
effective date of the first registration under the Securities Act filed by the
Company for an offering of its securities to the general public;

(s) use its commercially reasonable efforts to file with the Commission in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements); and

 

10



--------------------------------------------------------------------------------

(t) furnish to any Stockholder, so long as such Stockholder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company as to
its compliance with the reporting requirements of said Rule 144, and of the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and (iii) such other reports and documents of
the Company as a Stockholder may reasonably request in availing itself of any
rule or regulation of the Commission allowing a Stockholder to sell any such
securities without registration (at any time after the Company has become
subject to the reporting requirements of the Exchange Act).

6. Miscellaneous.

6.1 Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally, by facsimile when receipt is electronically confirmed, one
business day after delivery to a nationally recognized courier service that
promises overnight delivery, or otherwise upon receipt, addressed:

(u) if to a Stockholder, at the address listed next to such Stockholder’s name
on the signature page.

(v) if to Company:

Solar Semiconductor Corporation

1292 Kifer Road, Suite 808

Sunnyvale, California 94086 USA

Attention: Hari Surapaneni, President and CEO

Fax: (408) 329-5354

with a copy (which shall not constitute notice) to:

Solar Semiconductor Corporation

1292 Kifer Road, Suite 808

Sunnyvale, California 94086 USA

Attention: Mike Ross, VP Admin, HR and Legal

Fax: (408) 329-5354

and

Hayden Bergman Rooney, Professional Corporation

150 Post Street, Suite 650

San Francisco, California 94108 USA

Attention: Kevin K. Rooney

Fax: (415) 399-9320

7. Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part. This Agreement and the rights, duties and
obligations of the Stockholders

 

11



--------------------------------------------------------------------------------

hereunder may not be freely assigned or delegated, in whole or in part, without
the consent of the Company, other than by a Stockholder in conjunction with any
transfer of Registrable Securities by such Stockholder. This Agreement and the
provisions hereof shall be binding upon and shall inure to the benefit of each
of the parties and their respective successors and the permitted assigns of each
Stockholder or of any assignee of a Stockholder. This Agreement is not intended
to confer any rights or benefits on any persons that are not party hereto.

8. Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.

9. Amendments and Waivers. Any provision of this Agreement may be amended and
the observance thereof may be waived, either generally or in a particular
instance and either retroactively or prospectively, only with the written
consent of the Company and the holders of a majority of the Registrable
Securities; provided, however, that this Agreement may not be amended and the
observance of any term hereof may not be waived with respect to any Stockholder
without the written consent of such Stockholder unless such amendment or waiver
applies to all Stockholders in the same fashion. Notwithstanding the foregoing,
this Agreement may be amended without consent to add any additional holders of
capital stock of SSL on or prior to the Closing Date that are included in the
Second Closing or an Additional Closing as a party to this Agreement by
executing and delivering a counterpart signature page to this Agreement, and
such party shall have the rights and obligations of a “Stockholder” hereunder.
Immediately after any such Stockholder is added as a party to this Agreement,
Exhibit A hereto will be amended to list the additional Stockholder. The Company
shall give prompt notice of any amendment hereof or waiver hereunder to any
party hereto that did not consent in writing to such amendment or waiver. Any
amendment or waiver effected in accordance with this Section 6.4 shall be
binding upon each Stockholder, each permitted successor or assignee of such
Stockholder and the Company.

10. Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

11. Governing Law. This Agreement shall be governed by, interpreted under, and
construed in accordance with the internal laws of the State of Delaware
applicable to agreements made and to be performed within the State of Delaware,
without giving effect to any choice-of-law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction

12. Severability. If any provision of this Agreement is held to be unenforceable
under applicable law, then such provision shall be excluded from this Agreement
and the balance of this Agreement shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.

 

12



--------------------------------------------------------------------------------

13. Counterparts. This Agreement may be executed in counterparts, including by
facsimile or other electronic means of transmission, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

[Remainder of this page left intentionally blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date and year first above written.

 

Solar Semiconductor Corporation:     Stockholder:           Name:     (print
company name if applicable) Title:               Name:     Title (if
applicable):     Address: ___________________    
                ___________________

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

(To Registration Rights Agreement)

List of Stockholders